Case: 15-60242      Document: 00513320544         Page: 1    Date Filed: 12/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 15-60242                   December 23, 2015
                                                                        Lyle W. Cayce
J. C. RAMSEY, JR.,                                                           Clerk


                                                 Plaintiff-Appellant

v.

MERRIAL LEE, Sergeant, in individual and official capacities; LORRETTA
ROBINSON, Correction Officer, in individual and official capacities; ROBERT
TAYLOR, Warden, Issaquena County Correctional Facility, in individual and official
capacities,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:13-CV-861


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       J.C. Ramsey, Jr. moves for leave to appeal in forma pauperis (IFP) and
for appointment of counsel. Ramsey filed a 42 U.S.C. § 1983 action against the
warden and two correctional officers of the Issaquena County Correctional
Facility, alleging claims arising from the alleged confiscation of legal
materials. The district court dismissed the action for failure to state a claim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60242    Document: 00513320544     Page: 2   Date Filed: 12/23/2015


                                 No. 15-60242

The court also denied Ramsey’s IFP motion and certified that his appeal was
not taken in good faith.
      By moving to appeal IFP, Ramsey challenges the certification that his
appeal is not in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). Our inquiry “is limited to whether the appeal involves legal points
arguable on their merits (and therefore not frivolous).” Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
We may dismiss the appeal if “it is apparent that an appeal would be
meritless.” Baugh, 117 F.3d at 202 & n.24; see 5TH CIR. R. 42.2.
      We review de novo the district court’s dismissal for failure to state a
claim. See Beavers v. Metropolitan Life Ins. Co., 566 F.3d 436, 439-39 (5th Cir.
2009); FED. R. CIV. P. 12(b)(6). “The court may dismiss a claim when it is clear
that the plaintiff can prove no set of facts in support of his claim that would
entitle him to relief.” Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999).
Although factual allegations are viewed in the light most favorable to the
plaintiff, “conclusory allegations or legal conclusions masquerading as factual
conclusions will not suffice to prevent a motion to dismiss.” Beavers, 566 F.3d
at 439 (internal quotation marks and citation omitted). Issues not argued on
appeal are deemed abandoned, and the mere mention of a claim, unsupported
by any factual or legal analysis, does not amount to adequate briefing and does
not preserve the issue for appellate review. See Audler v. CBC Innovis Inc.,
519 F.3d 239, 255 (5th Cir. 2008); Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987) (noting that this court is not required
to fashion theories and arguments for appellants).
      Ramsey merely repeats his narrative of events and concludes that stated
a valid claim. He does not discuss the district court’s reason for dismissal or
identify any factual or legal error in the district court’s ruling or IFP denial.



                                       2
    Case: 15-60242    Document: 00513320544    Page: 3   Date Filed: 12/23/2015


                                No. 15-60242

Ramsey thus abandons any challenge to the dismissal of his claims or the
denial of IFP status. See Audler 519 F.3d at 255. Because Ramsey fails to
identify any nonfrivolous issue for appeal, his motion to appeal IFP is
DENIED. His motion for appointment of counsel is likewise DENIED. The
appeal is DISMISSED AS FRIVOLOUS. See Baugh, 117 F.3d at 202; Howard,
707 F.2d at 220; 5TH CIR. R. 42.2.




                                     3